Citation Nr: 0827207	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  02-21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for degenerative 
disc disease (DDD) of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1974 to 
April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Houston, Texas.  The veteran testified before 
the undersigned Veterans Law Judge in March 2007; a 
transcript of that hearing is associated with the claims 
folder.  The issue before the Board today was remanded in 
July 2007 for further evidentiary and procedural development.  
This was accomplished, and the Board concludes that it may 
proceed with a decision at this time.

In its July 2007 decision, the Board referred the following 
issues to the RO: (1) whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for DDD of the cervical spine; and (2) entitlement 
to TDIU.  It does not appear that these issues were 
adjudicated, nor does it appear that the veteran has 
withdrawn his desire to pursue these claims; thus, they are 
once again REFERRED to the RO for consideration.


FINDINGS OF FACT

1.  A May 2003 rating decision denied the veteran's claim of 
entitlement to service connection for DDD of the thoracic 
spine.  The veteran was notified of his appellate rights, but 
did not file a notice of disagreement.

2.  Evidence received since the May 2003 rating decision is 
cumulative of the evidence of record at the time of this 
denial and does not relate to an unestablished fact necessary 
to substantiate the claim.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision which denied the veteran's 
claim of entitlement to service connection for DDD of the 
thoracic spine is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1003 (2007).

2.  Evidence received since the May 2003 rating decision in 
connection with veteran's request to reopen a claim of 
service connection for DDD of the thoracic spine is not new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An August 2005 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet App. at 120.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation, however, does not 
modify the requirements discussed above.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought.

After careful review of the record, the Board finds that VA 
provided the veteran with all necessary and proper VCAA 
notice.  In this regard, August 2005 and August 2007 letters 
notified the veteran of the evidence and information 
necessary to establish entitlement to his underlying claim to 
service connection for DDD of the thoracic spine.  The August 
2007 letter also provided appropriate notice regarding what 
constituted new and material evidence, and specifically 
informed him what evidence and information was necessary to 
reopen his previously disallowed claim.  Finally, both of 
these letters advised the veteran of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The August 2007 letter provided such notice.

The Board observes that the August 2005 and August 2007 
letters were sent to the veteran after the November 2004 
rating decision.  Nevertheless, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
these letters fully complied with the requirements of 38 
U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, 
and after both notices were provided the case was 
readjudicated and an April 2008 supplemental statement of the 
case was provided to the veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  In this regard, the veteran's service 
medical records are associated with the claims folder, as 
well as all relevant VA and private treatment records.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  No VA examination was provided; however, the 
Board notes that VA is under no duty to provide a VA 
examination when a veteran is requesting that a previously 
disallowed claim be reopened.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2007).  

Analysis

Generally, an unappealed Board denial is final under 38 
U.S.C.A. §§ 7103 and 7104 (West 2002).  However, the veteran 
may request that VA reopen his claim upon the receipt of 'new 
and material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  Id.  See also 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  
According to section 3.156(a) of Title 38 of the U.S. Code of 
Federal Regulations, 'new and material' evidence means 
existing evidence that by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

The veteran was previously denied entitlement to service 
connection for DDD of the thoracic spine by a May 2003 RO 
rating decision.  At such time, the evidence of record 
consisted of statements from the veteran, service treatment 
records (originals and copies), medical literature regarding 
the shoulders and upper limb muscles, an April 2002 VA 
examination report, and VA treatment records for the period 
from September 2000 through November 2002.  The May 2003 
rating decision indicates that the veteran's claim was denied 
on the basis that he had not presented evidence sufficient to 
show that his DDD of the thoracic spine was either secondary 
to his service-connected left shoulder disability or directly 
related to his military service.  

A review of the evidence at the time of the May 2003 RO 
rating decision reflects that although the veteran complained 
of mid-back pain during service, there was no evidence of DDD 
during service.  The contemporaneous medical evidence 
associated with the record at this time showed treatment for 
DDD of the thoracic spine no earlier than October 2000.  
Finally, there was a VA examination report of record in which 
a VA orthopedic surgeon opined that there was no link between 
the veteran's current thoracic spine complaints and his 
military service.  This physician also concluded that the 
veteran's left shoulder disability was not responsible for 
any spondylosis or disc herniation of the thoracic spine.  
Following the May 2003 denial, the veteran was notified of 
this decision and his appellate rights.  However, he did 
submit a notice of disagreement.

In June 2004, the veteran submitted evidence pertaining to 
his DDD of the thoracic spine, and requested that it be 
considered as "new and material evidence in support of my 
[service connection] claim for upper back."  The RO 
interpreted this as referring to his previously denied 
thoracic spine claim, and in a November 2004 rating decision, 
the RO reopened the veteran's claim of entitlement to service 
connection for DDD of the thoracic spine and denied it on the 
merits.  The veteran was again notified of his appellate 
rights, and perfected an appeal of this issue.  

Although the RO reopened the veteran's previously disallowed 
claim, the Board notes that it is not bound by such decision.  
Rather, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

Additional evidence received since the May 2003 rating 
decision consists of more statements from the veteran, VA 
examination reports dated in June 2003 and May 2006, private 
medical records from Chiropractic Radiology Associates, 
Doctors Hospital at Renaissance, and Advanced Medical Imaging 
(AMI), new and duplicate medical literature regarding the 
shoulder and upper limb muscles, duplicate VA treatment 
records for the period from September 2000 through November 
2002, new VA treatment records for the period from January 
2003 through July 2006, and personal testimony from the 
veteran received March 2007.  

In order to successfully reopen his previously disallowed 
claim, the veteran must present either (1) competent evidence 
indicating that his DDD of the thoracic spine may be the 
result of his military service, or (2) competent evidence 
demonstrating that his DDD of the thoracic spine may be 
caused or aggravated by his service-connected left shoulder 
disability.  A review of the evidence received since the May 
2003 rating decision reflects numerous duplicate records, 
including VA, private, and service treatment records, lay 
statements, and medical literature.  The Board notes that 
because such evidence is duplicative of the evidence 
previously of record, it is not "new," and therefore, may 
not be considered in determining whether evidence has been 
submitted sufficient to reopen the veteran's claim.  

Unfortunately, the Board finds that none of the "new" 
evidence presented is "material" to the veteran's 
determination.  In this regard, with the exception of an 
April 2004 VA orthopedic treatment record, none of the 
contemporaneous medical records submitted contains evidence 
regarding the etiology of the veteran's thoracic spine 
disability.  As for the April 2004 VA orthopedic treatment 
record, the physician noted that the veteran reported that 
his symptoms began when he twisted his back lifting a heavy 
drainage grill in 1988.  There is no mention of any service-
related injuries.  Also of record is a May 2006 VA 
examination report that addresses the issue of a nexus.  
Unfortunately, it does nothing to raise a reasonable 
possibility of substantiating the veteran's claim as the 
examiner expressly states that the "scapular winging" 
associated with the veteran's left shoulder disability is not 
causally related to his spinal pathology.  

Finally, the Board acknowledges the various statements, 
diagrams, and explanations submitted by the veteran regarding 
the potential relationship between the location of his in-
service injuries to the back and shoulder and the impact such 
injuries could inflict on the thoracic spine.  However, the 
medical literature submitted by the veteran fails to provide 
any evidence specific to his current disability of DDD of the 
thoracic spine.  Rather, it is generic anatomical information 
supplemented by the opinions of the veteran.  Unfortunately, 
such opinions and statements regarding how the anatomy of the 
shoulder and back relates to his current claim are not 
competent evidence regarding the issue of a nexus.  In this 
regard, the veteran, as a layperson, is not competent to 
provide evidence regarding a diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Since none of the newly submitted evidence discussed above 
pertains to the reasons for the prior denial nor raises the 
reasonable possibility of substantiating the veteran's 
underlying claim, the Board finds that the veteran's request 
to reopen the previously disallowed claim of entitlement to 
service connection for DDD of the thoracic spine, to include 
as secondary to a service-connected left shoulder disability, 
must be denied.  38 C.F.R. § 3.156(a).


ORDER

The veteran's request to reopen his previously disallowed 
claim of entitlement to service connection for DDD of the 
thoracic spine is denied.

____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


